Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ends” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the cut ends” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 106757670).
Regarding claim 1, Li et al. teach an anti-pilling cloth containing thermoplastic synthetic staple fibers which is singed. The present specification teaches singeing results in molten balls at the ends of short thermoplastic synthetic fibers and therefore the thermoplastic synthetic staple fibers of Li et al. possess the claimed molten balls at the ends of short thermoplastic synthetic fibers. Li et al. teach polishing and therefore the claimed polishing traces of melt balls on the fluff tips on the staple fibers on at least one side of the cloth.
Regarding claim 2, the thermoplastic staple synthetic fibers are polyester based. 
Regarding claim 3, the cloth is woven.
Regarding claim 4, Li et al. are silent regarding the claimed anti-pilling grade. However, Li et al. teach such a similar cloth made of such similar materials in such a similar manufacturing method including singeing and polishing, the claimed anti-pilling grade is necessarily inherent. 
Regarding claim 5, Li et al. teach a method of manufacturing an anti-pill cloth comprising the steps of using filament yarn and/or staple fibers of thermoplastic synthetic fibers as raw yarn and weaving or knitting a cloth having fluff on the cut ends of the filament yarn of luff on the staple fibers, forming melt balls on the cut ends of the filament yarn or on the ends of the staple fibers by singeing at least one side of the resulting cloth and forming polishing traces by scraping the melt balls on the cut ends of the filament yarn or on the fluff tips of the staple fibers formed on the thermoplastic synthetic fibers by polishing. 
Regarding claim 6, the thermoplastic staple synthetic fibers are polyester based. 
Regarding claim 7,
Regarding claim 8, Li et al. are silent regarding the claimed anti-pilling grade. However, Li et al. teach such a similar cloth made of such similar materials in such a similar manufacturing method including singeing and polishing, the claimed anti-pilling grade is necessarily inherent.

Prior Art not Cited
JPH 01-139841
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Shawn Mckinnon/Examiner, Art Unit 1789